Citation Nr: 0829826	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran was entitled to status as a former 
prisoner of war (POW) for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Agent


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran had recognized service in the Philippines during 
World War II from December 1944 to May 1946.  He died in 
April 1988 at the age of 69, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

As a procedural matter, the appellant filed a claim for cause 
of death in February 2002.  The claim was denied in July 
2005.  Thereafter, she submitted additional evidence 
asserting that the veteran was a POW and maintaining that he 
was entitled to a presumption for cardiovascular disease due 
to his POW status.  The issue of his POW status was 
separately adjudicated and she appealed.  Given the current 
posture of the case, this is the only issue now before the 
Board.


FINDING OF FACT

The veteran did not have status as a POW during a certified 
period of active duty.


CONCLUSION OF LAW

The veteran did not have status as a former POW for purposes 
of VA benefits.  38 U.S.C.A. § 101(32), 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.1(y), 3.159, 3.203(a)(c) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran was a former prisoner 
of war.  The term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  See Manibog v. Brown, 8 Vet. App. 465 (1996).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of  
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence:  (1) is a document issued 
by the service department or is a copy of an original 
document issued by a public custodian of records, who 
certifies that it is a true and exact copy of the document in 
the custodian's  custody; and, (2) the document contains 
needed information as to  length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(Regular Philippine Army) while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941, 
including service as a recognized guerrilla, does not 
constitute active military, naval or air service qualifying 
for VA benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

In this case, the appellant alleges that the veteran was a 
former POW.  It is noted that, before his death, the veteran 
indicated that he was interned at Camp O'Donnell, Capas, 
Tarlac, from April 1942 until February 1943, and the 
appellant now contends that the veteran was entitled to 
former POW status as a result of this internment.  

However, in order to establish status as a former POW, the 
veteran is required to have been interned as a POW in the 
line of duty.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  
Thus, the evidence must show that he was interned during a 
period of recognized military service.  For the reasons 
discussed below, the appellant's claim fails because the 
evidence establishes that the veteran's internment occurred 
prior to his recognized military service.

In support of the appellant's claim, several documents have 
been submitted purporting to establish recognized military 
status at the time of the veteran's internment.  The Board 
notes that in his PA AGO Form 23 and many subsequent written 
statements, he reported that he was inducted into the U.S. 
Armed Forces of the Far East (USAFFE) at Vigan in November 
1941.  The file also contained undated instructions from the 
Philippine Commonwealth Army directing him to report to a 
Mobilization Center in Vigan, Ilocas Sur, for military 
assignment and an Affidavit for Philippine Army Personnel 
purporting to show his induction into the USAFFE in November 
1941.  

Also included of record is a letter from the Philippine 
National Red Cross recognizing the veteran's registration as 
a living POW.  However, these documents do not meet the legal 
requirements of 38 C.F.R. § 3.203 and are insufficient to 
establish the veteran's recognized military status at the 
time of his internment.  

Basic eligibility for VA benefits may be established only 
upon verification of valid military service by the service by 
the National Personnel Records Center (NPRC). 
Therefore, the most significant evidence as to the issue of 
the veteran's military status at the time of his internment 
is the Service Department's certification.  According to Form 
32, dated August 1950, the veteran only had certified service 
in the Philippine Commonwealth Army and guerilla forces from 
December 1944 to May 1946.  No earlier service was recognized 
in the Service Department's certification.

As the Service Department's findings are binding and 
conclusive upon VA, the Board is bound by this determination.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In conclusion, because the Service Department determined that 
the veteran had certified service in the Philippine 
Commonwealth Army, including recognized guerrilla service, 
from December 1944 to May 1946, he cannot be considered a 
"former POW" for VA purposes as a result of his internment 
prior to his recognized military service.  Accepting that he 
was a POW from April 1942 to February 1943, he lacks 
recognized military service for the period in question.  
Accordingly, status as a former POW must be denied as a 
matter of law. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because 
of lack of qualifying service, lack of veteran status, or 
other lack of legal entitlement."  38 C.F.R. § 3.159(d).  As 
the law (i.e., the appellant's basic eligibility) is 
dispositive in the instant claim, the VCAA is not applicable.


ORDER

The veteran's status as a former POW for purposes of VA 
benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


